Citation Nr: 1818998	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-42 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUES

1.  Entitlement to an annual clothing allowance for 2013. 

2.  Entitlement to annual clothing allowance for 2015 (previously claimed as 2014).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel
INTRODUCTION

The Veteran had active military service from June 1985 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) from September 2013 and September 2014 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee, which denied the Veteran's claim of entitlement to an annual clothing allowance for the years 2013 and 2014.  

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  He requested a second hearing on additional VA-Forms 9 dated in August 2016 and November 2017.  As will be discussed in more detail below, his requests for an additional Board hearing are denied.

The Board remanded this case in May 2016 for additional development.  The Memphis VAMC clarified during the remand that since the Veteran had submitted his 2014 clothing allowance claim after the July 31, 2014 deadline, the application was processed for the year 2015.  See August 2016 supplemental statement of the case.  The case is now returned for appellate review.


FINDING OF FACT

The Veteran's type of knee brace does not tend to cause wear or tear of clothing, as it is fabric covered; and the Veteran does not use qualifying medications that cause staining to clothing, as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an annual clothing allowance for 2013 are not met.  38 U.S.C. §§ 1162, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159(a), 3.810 (2017).

2.  The criteria for entitlement to an annual clothing allowance for 2015 (previously claimed as 2014) are not met.  38 U.S.C. §§ 1162, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159(a), 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  The provisions relating to notice and development found in the VCAA apply to benefits adjudicated under chapter 51 of title 38 of the United States Code and are thus not applicable to this case, which is determined under chapter 11 of title 38.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  In this regard, the Agency of Original Jurisdiction (AOJ) has afforded the Veteran the opportunity to present information and evidence in support of the appeal, and he has done so.  In addition, notwithstanding the holding in Barger, the Veteran was advised of his rights under VCAA in a letter sent that is undated.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As to the requests for a second Board video conference hearing, a Veteran is permitted a second Board hearing on a single appellate issue in several circumstances.  For example, a replacement hearing may be conducted if a hearing had not been fully recorded or where transcripts of a hearing are lost or destroyed and the recording is no longer available, or if after a hearing before one Board member, a different Board member is assigned to decide an appeal; or following a remand by the United States Court of Appeals for Veterans Claims (Court).  See 38 C.F.R. § 20.717; Arneson v. Shinseki, 24 Vet. App. 379, 385-86 (2011); Cook v. Snyder, No. 15-0873, slip op. at 18 (U.S. Vet. App. Jan. 31, 2017) (holding that "[t]he Court is not adopting the veteran's reading of the statute, that he is entitled to a Board hearing at any time on any issue for any reason, []; instead, we hold that a claimant who received a personal hearing at one stage of appellate proceedings before the Board is not barred from requesting and receiving a Board hearing during a separate stage of appellate proceedings before the Board, namely, following a remand from this Court."); but see Cook v. Shulkin, No. 15-0873 (Vet. App. July 17, 2017) (granting VA's motion to stay the precedential effect of the Cook decision). 

None of these exceptions apply to the Veteran's claim; and he has not otherwise argued why he should get another hearing on the same issue.  In these circumstances, the Board finds no compelling reason to afford the Veteran a second Board hearing.

As noted in the introduction, the claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Clothing Allowance for 2013 and 2015

An annual clothing allowance as specified in 38 U.S.C. § 1162 is payable when the Chief Medical Director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of use of a physician prescribed medication for a skin condition which is due to a service-connected disability produces irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a)(2).

The Veteran seeks a clothing allowance for the years 2013 and 2015 (previously claimed as 2014) based on prescribed knee braces and topical pain medication for his service-connected retropatellar pain syndrome in the left knee and osteoarthritis of the right knee, which he contends cause irreparable damage to his clothes.  The Veteran testified at the August 2015 Board hearing that he had been wearing knee braces issued by the VA hospital since 2010 and that at some point he got a second pair of knee braces.  

VA treatment records show that the Veteran was issued bilateral hinged knee braces, called vakc64, in January 2011.  He also was prescribed topical analgesics, including Bio-Freeze and Iso-Blu for knee pain.  The Chief of Prosthetics and Sensory Aids at the VAMC in Memphis issued an opinion in September 2014 that the Veteran's knee braces that were issued did not wear out his clothing and that he did not use medication that caused irreparable damage to his outer garments.  

The Veteran testified at the August 2015 Board hearing that the cream prescribed caused some discoloration on some of his clothes, and that the braces would cause friction on his pants and wear out the material.  

In addition, the Veteran testified at the Board hearing that he had been granted a clothing allowance in approximately 2010, and for the following three years, and that he had been using the same types of braces since 2010 with the metal inserts on the side.  See August 2015 Board hearing transcript, pp. 8-9.  The Veteran asserts that since he has met the eligibility requirement for clothing allowance in the past, he should continue to receive his annual payments.  See VA Forms 9, dated February 11, 2015 and November 12, 2014.  

The VAMC appeals folder includes a Vetsnet Compensation and Pension Award document, which notes that the Veteran was awarded annual clothing allowance in 2010 and 2011, and that the clothing allowance was terminated August 1, 2012.  As noted, the Veteran has stated that he was issued the same knee brace since 2010.  An August 2014 VA Form 10-8678 in the VAMC appeals folder notes knee braces for both knees were issued from the Memphis VAMC in November 2001.  

After the Board remanded the case, the Memphis VAMC issued a supplemental statement of the case in August 2016, and noted that the 2013 and 2015 clothing allowance claim was reviewed again.  It was noted that the knee braces provided in 2011 and prescribed for osteoarthrosis were an off-the-shelf style #vakc64.  Subsequently he was provided clothing allowance benefits for these devices for the years 2011 and 2012.  It was noted that the knee braces provided in 2011 and prescribed for osteoarthrosis were also an off-the-shelf style #86-1305-vet.  He was subsequently denied a clothing allowance for these devices for 2013 and 2015.  It was further noted that a review of the record was conducted by their Orthotist, who had an American Board Certified for Prosthetics and Orthotics certification, on both of these styles of braces.  A determination was made that neither of these types of braces worn tended to cause wearing or tear of clothing in accordance with 38 C.F.R. § 3.810(a)(1)(2).  It was mentioned that the award for benefit years 2011 and 2012 were incorrect.  Also, upon review of the listed medications by their Chief of Pharmacy, there were no qualifying medications which caused staining to clothing.

The Board acknowledges the Veteran's argument that his knee braces cause actual wear on his clothing.  However, the regulation clearly establishes that unless there is loss of use of a hand or foot (at the compensable rating specified in § 3.350(a), (b), (c), (d), or (f)) the prosthetic or orthopedic appliance must be certified by the Under Secretary for Health, or a designee, as a device that that tends to wear or tear clothing.  In this case, the designee, the Memphis VAMC Orthotist, who had an American Board Certified for Prosthetics and Orthotics certification, determined that the Veteran's knee brace is not of a type to cause wear and thus does not qualify.  In addition, notwithstanding the Veteran's assertions that the ointment he used on his knees stained his clothes, review of the listed medications by their Chief of Pharmacy found that there were no qualifying medications which caused staining to clothing.

The Board also acknowledges the Veteran's argument that he should continue to receive clothing allowance for a knee brace because he had received such an allowance in previous years.  However, the question of whether the Veteran had previously received clothing allowance is moot, as eligibility for a clothing allowance must be revalidated on an annual basis and the VA Under Secretary for Health's designee determined that the current knee brace did not qualify in 2013 and 2015; and that the previous determinations were actually in error.  See 38 C.F.R. § 3.810 (a) (stating that if meeting the requirements, a Veteran is entitled "to an annual clothing allowance") 

Based on the evidence and analysis above the Board finds the requirements to establish entitlement to clothing allowance for 2013 and 2015 are not met and the claim must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 38 U.S.C. § 5107 (b).


ORDER

Entitlement to an annual clothing allowance for 2013 is denied. 

Entitlement to annual clothing allowance for 2015 (previously claimed as 2014) is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


